PER CURIAM.
Beth- Pollack, the former wife, timely appeals an order granting her former hus*1288band’s supplemental petition for modification of the final judgment of . dissolution of marriage, in which the court terminated the former husband’s permanent" alimony obligation based upon its finding that Appellant is now in a supportive relationship with another person. - See § 61.14(1)(b), Fla, Stat. (2015). The former husband properly concedes that the trial court erred by terminating alimony retroactively to the date when Appellant began-residing with her significant other, as opposed to the date when he filed the petition. Although Appellant raises other issues, they either lack merit or were not preserved below. Accordingly, we affirm in all respects except for the retroactivity portion of the order. On remand, the trial court is directed to enter a new order terminating alimony retroactively to the date of the supplemental petition for modification.
AFFIRMED IN PART; REVERSED IN PART; REMANDED WITH DIRECTIONS.
LAWSON, CJ., COHEN and BERGER, JJ., concur.